On Rehearing; it was argued by counsel that the decree on the award ought to be regarded simply as a confirmation by or approval of the court of the prior compromise agreement between the parties. One objection interposed to this is that the decree was without rule or process against the parties, required by chapter 108 of the Code. If the rules there prescribed control the court on giving approval to a compromise of infants’ rights, process or rule would be necessary, for the remedy being statutory and involving infants’ rights should be strictly construed. Process would then be necessary to confer jurisdiction. McGinnis v. Curry, 13 W. Va. 29, 52; Fowler v. Lewis’s Adm’r., 36 W. Va. 112, 128; Hoback v. Miller, supra; Duff v. Core, 27 W. Va. 232, 244. Undoubtedly a statutory proceeding to sell or otherwise dispose of infant’s land, as these and other authorities hold, must be strictly complied with, or all rights acquired under them must fail. Millsaps v. Estes, (N. C.), 70 L. R. A. 170. Another case in point is Healy v. Isaacs, 73 Ind. 226.
But the decree in the arbitration proceeding does not purport to approve an agreement of compromise, even if a guardian has authority with approval of the court to compromise the rights of infants in land. No agreement of compromise was presented to the court; the facts in relation thereto were not presented to the court, as is always necessary in such cases, and on which the judgement of the court must be founded; the proceedings referred the cases to the judgment of arbitrators, not to the court for approval of a supposed compromise; and it seems to us it would be going a long way for the court to construe its decree as one of approval of a compromise by the parties out of court. It is held by high authority that to make a compromise by guardians effective against infants in any case the judicial sanction must be upon a'real and not a perfunctory hearing. If the hearing is merely formal and intended solely to employ the functions of the court to give validity to the prior agreement, it may be set aside. 1 Elliott on Contracts, §306, p. 516; Missouri Pac. Ry. Co. v. Lasca, (Kan.), 21 L. R. A. (N. S.) 338, and note. It is conceded and the evidence establishes beyond' controversy that the arbitration proceedings were gotten up. *36simply as a. means of giving validity to the prior agreement, that the court never acted on the fact of such an agreement, and never undertook to approve it. Indeed we' do not think the court could properly have given its consent to a compromise which gave away the whole of the infants’ estate in the land and received for them nothing in return. The justification offered by the beneficiaries of the alleged agreement is that the infants will likely inherit from their mother the land and other property conceded to her and that this justified the contract and the award. But would a court of equity accept this as justification for an agreement or order taking away the whole of the estate of infants ? This would be a dangerous precedent to recognize.
Another proposition renewed on rehearing is that the award of the orbitrators should be treated as responsive and as a finding that so much of the will as gave the home farm to plaintiffs invalid, and the will and deed in all other respects a valid disposition of property, thereby allowing the said home farm to go to the heirs according to the law <?f inheritance. Anciently it was doubted whether the question of title to land was an arbitrable matter. 2 R. C. L. 358, §9. In the case of wills the judgment of probate has the force of an adjudication in rem, and is conclusive until set aside in the manner provided by law. Harris v. Wyatt, 113 Va. 254; Woofter v. Matz, 71 W. Va. 63. It cannot be collaterally, attacked. Estate of Carpenter, 127 Cal. 582, 585-6.
Our conclusion is that in so far as the decree prematurely referred the cause to a commissioner for an accounting of .rents, issues and profits and fixes the principles of such accounting in advance of the final adjudication of the issues presented in the two causes involving the validity of the will and deed, the same must be reversed, set aside and annulled, but that in all other respects, as interpreted by this opinion, the same should be affirmed, with costs to appellants incurred in this court.

Reversed in part. Affirmed in part. Remcmded.